DETAILED ACTION
This Office Action is in response to the applicant's application filed December 4th, 2020. In virtue of this communication, claims 1-11 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al. (US 2011/0080714 A1; hereinafter Tsukada).

With respect to claim 1, Tsukada teaches a semiconductor device 1000 in at least Figs. 1A-1E, 6A, and 6B comprising: 

a lead frame (11, 12, 13) which has a chip connecting electrode portion (region of 13 which connects to 33) which is electrically connected to a surface of the semiconductor chip 50 via a conductive bonding member 53a, a substrate connecting electrode portion (region of 11 which connects to 31) which is electrically connected to the electric path terminal 54 of the inner substrate 100, and a horizontal surface support portion (region at ends of 11, 12, and 13) which bulges to an outside from the chip connecting electrode portion (region of 13 which connects to 33) or the substrate connecting electrode portion (region of 11 which connects to 31) as viewed in a plan view (see Figs. 1A-1E and paragraphs 64, 65, 68, 75, 76, 101); and 
a pin terminal 31 which is electrically connected to the substrate connecting electrode portion (region of 11 which connects to 31) of the lead frame (11, 12, 13), and is mounted upright over the inner substrate 100 in a direction perpendicular to a flat surface (top or bottom surface of 11) of the substrate connecting electrode portion (region of 11 which connects to 31) (see Figs. 1A-1E and paragraphs 64, 68, 69, 72, 84), wherein 
the horizontal surface support portion (region at ends of 11, 12, and 13) bulges to an outside of the inner substrate 100 as viewed in a plan view (see Figs. 1A-1E and paragraphs 62, 64, 65, 84, 85).



With respect to claim 3, Tsukada teaches the semiconductor device according to claim 1, wherein the chip connecting electrode portion (region of 13 which connects to 33), the substrate connecting electrode portion (region of 11 which connects to 31), and the horizontal surface support portion (region at ends of 11, 12, and 13) extend along a same plane (see Figs. 1A-1E and paragraphs 64, 65, 68, 69; top surface of 11, 12, 13 are at same plane), and the pin terminal 31 is electrically connected to the electric path terminal 54 formed on the inner substrate 100 via a conductive bonding member 54a (see Figs. 1B, 1D, 1E, and paragraphs 64, 72, 73, 75, 76, 101).

With respect to claim 4, Tsukada teaches the semiconductor device according to claim 1, wherein the lead frame (11, 12, 13) has, as the horizontal surface support portion (region at ends of 11, 12, and 13), first horizontal surface support portions (regions at end of 11 and 12) which bulge from one pair of opposite sides (left and right in Fig. 1D) of the inner substrate 100 and second horizontal surface support portions (regions at end of 12 and 13) which bulge from the other pair of opposite sides (left and right in Fig. 1C) of the inner substrate 100, and the first horizontal surface support portions (regions at end of 11 and 12) and the second horizontal surface support 

With respect to claim 5, Tsukada teaches the semiconductor device according to claim 4, wherein a plurality (11 and 13 of 11-13) of the horizontal surface support portions (regions at end of 11, 12, and 13) which form the horizontal surface support mechanism (region at ends of 11, 12, and 13 that provide mounting compatibility) are formed with substantially a same width (see Figs. and paragraphs 65, 66, 117; note 11 and 13 have same thickness).

With respect to claim 7, Tsukada teaches the semiconductor device according to claim 1, wherein the inner substrate 100 further has an insulation terminal 61, and the lead frame (11, 12, 13) further includes an insulation terminal connecting portion (region of 13 overlapping 60 which directly connects to 33) which is electrically connected to the insulation terminal 61 via a conductive bonding member 53a, and an entirety (all of 11, 12, 13 within 21 and 22) of the lead frame (11, 12, 13) except for a portion of the insulation terminal connecting portion (region of 13 overlapping 60 which directly connects to 33) is covered by a mold resin (21 and 22) (see Figs. 1A-1E, 6A, 6B, and paragraphs 64, 65, 68, 101, 104, 105; as best understood the insulation terminal is just another terminal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (US 2011/0080714 A1; hereinafter Tsukada) in view of Victor R. Cruz et al. (US 2007/0114352 A1; hereinafter Cruz).

With respect to claim 6, Tsukada discloses the semiconductor device according to claim 1. 
Tsukada does not disclose wherein the chip connecting electrode portion has an embossed projection having a height corresponding to a thickness of the conductive bonding member formed on the surface of the semiconductor chip.
Cruz discloses a semiconductor device in at least Figs. 1, 2, 8, and 9 wherein a chip connecting electrode portion 14(a) has an embossed projection 14(a)-1 having a height corresponding to a thickness of a conductive bonding member 24 formed on a surface of a semiconductor chip 16 (see Figs. 1, 2, 8, 9, and paragraphs 46, 47; note 14(a)-1 is formed by stamping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Tsukada so that the chip connecting electrode portion has an embossed projection having a height .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (US 2011/0080714 A1; hereinafter Tsukada) in view of Schierz et al. (US 3,708,730; hereinafter Schierz).

With respect to claim 8, Tsukada discloses a lead frame member (including 11, 13, 14) formed into a lead frame (11, 13) of a semiconductor device 1000 by working in at least Figs. 1A-1E, 6A, 6B, 10A, 10B, the semiconductor device 1000 including: an inner substrate 100 on which a semiconductor chip 50 is mounted and has a surface on which a terminal (such as 51, 54, 61) including an electric path terminal 54 is formed (see Figs. 1A-1E and paragraphs 62, 63, 75, 77, 79, 105, 128; elements 51, 54, 61 are terminals); and the lead frame (11, 13) which is electrically connected to the semiconductor chip 50 and the inner substrate 100, and as viewed in a plan view where 
an outer frame portion (part of 14) (see Figs. 1A-1E, 10A, 10B, and paragraphs 64, 65, 68, 128; note intermediate process step); 
a chip connecting electrode portion (region of 13 which connects to 33) at least a portion of which overlaps with the semiconductor chip 50 (see Figs. 1A-1E and paragraphs 64, 65, 68, 75, 76); 
a substrate connecting electrode portion (region of 11 which connects to 31) at least a portion of which overlaps with the electric path terminal 54 of the inner substrate 100 (see Figs. 1A-1E and paragraphs 64, 65, 75, 76); 
a first horizontal surface support portion (region at end of 13) which has one end connected to the chip connecting electrode portion (region of 13 which connects to 33) or the substrate connecting electrode portion (region of 11 which connects to 31), and has the other end connected to the outer frame portion (part of 14) ;(see Figs. 1A-1E and paragraphs 64, 65, 68, 75, 76, 128) and 
a second horizontal surface support portion (region at end of 11) which has one end connected to the substrate connecting electrode portion (region of 11 which connects to 31), and has the other end positioned outside the inner substrate 100 thus forming a free end (see Figs. 1A-1E and paragraphs 64, 65, 68, 75, 76; region at end of 11 provides mounting compatibility).
Tsukada does not explicitly disclose wherein the outer frame portion has a frame shape and surrounds the inner substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the outer frame portion of Tsukada further have a frame shape and surround the inner substrate based on the teachings of Schierz because it is well known in the art that the outer frame portion of a lead frame member has a frame shape that surrounds the inner substrate and such a configuration provides support and additional stability to the structure 4 during the manufacturing process (see MPEP 2144 I and column 4, line 38-44). 

With respect to claim 9, the combination of Tsukada and Schierz discloses the lead frame member according to claim 8, wherein the outer frame portion (part of 14), the chip connecting electrode portion (region of 13 which connects to 33), the substrate connecting electrode portion (region of 11 which connects to 31), and the horizontal surface support portion (region at end of 11 or 13) extend along a same plane (see Tsukada: Figs. 1A-1E and paragraphs 64, 65, 68, 69; top surface of 11 and 13 are at same plane).

With respect to claim 10, the combination of Tsukada and Schierz discloses the lead frame member according to claim 8, wherein as viewed in a plan view where the lead frame member (including 11, 13, 14) overlaps with the inner substrate 100, a 

With respect to claim 11, the combination of Tsukada and Schierz discloses the lead frame member according to claim 8, wherein as viewed in a plan view where the lead frame member (including 11, 13, 14) overlaps with the inner substrate 100 on which an insulation terminal 61 is formed as a portion of the terminal (such as 51, 54, 61), the lead frame member (including 11, 13, 14) further comprises an insulation terminal connecting portion (region of 13 overlapping 60 which connects to 33) which has one end overlapping with the insulation terminal 61, and has the other end connected to the outer frame portion (part of 14) (see Tsukada: Figs. 1A-1E, 6A, 6B, and paragraphs 64, 65, 68, 101, 104, 105; note intermediate process step; as best understood the insulation terminal is just another terminal).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference teaches a similar semiconductor device structure: US 20090246910 A1 and US 20160079133 A1.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        /MICHELLE MANDALA/Primary Examiner, Art Unit 2829